Citation Nr: 0006384	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer and 
peripheral neuropathy.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1997 and May 1998 rating decisions.  


FINDINGS OF FACT

1.  Service connection was denied for acute and subacute 
peripheral neuropathy and prostate cancer in a November 1997 
rating decision.  

2.  The veteran filed a notice of disagreement in November 
1997.  

3.  The RO issued a statement of the case pertaining to 
entitlement to service connection for acute and subacute 
peripheral neuropathy and prostate cancer in March 1998.  

4.  The veteran made no further reference to these claims.  

5.  The next reference to the claims for service connection 
for peripheral neuropathy and prostate cancer is present in 
the informal hearing presentation prepared by the veteran's 
representative in August 1999.  

6.  The veteran has presented competent evidence that he 
currently has a diagnosis of PTSD that is related to a 
stressor that he reported occurred during his active military 
service.  

7.  The veteran did not engage in combat with the enemy.

8.  The reported inservice stressors were not verified by the 
U.S. Armed Services Center for Research of Unit Records. 

CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal with respect 
to entitlement to service-connection for prostate cancer and 
peripheral neuropathy.  38 U.S.C.A. §§ 7105 (West 1991& Supp. 
1999); 38 C.F.R. § 20.200, 20.201, 20.302 (1999).  

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

3.  The veteran does not have PTSD due to stressors related 
to his Vietnam service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

Service connection was denied for acute and subacute 
peripheral neuropathy and prostate cancer in a November 1997 
rating decision.  The veteran requested a statement of the 
case with respect to those issues in November 1997.  The RO 
issued a statement of the case pertaining to entitlement to 
service connection for acute and subacute peripheral 
neuropathy and prostate cancer in March 1998.  The veteran 
made no further reference to these claims.  For instance, in 
the VA Form 9, received in August 1998, he referred only to 
his PTSD claim.  The next reference of the claims for service 
connection for peripheral neuropathy and prostate cancer is 
made in the informal hearing presentation prepared by the 
veteran's national service representative in August 1999.  

In October 1999, the Board raised the issue of the timeliness 
of the substantive appeal for the claims of service 
connection for prostate cancer and for peripheral neuropathy.  
The veteran was informed of that matter by correspondence 
dated that month.  He was afforded 60 days to respond to that 
notice.  No additional arguments were offered by the veteran 
or his representative.  

In view of the foregoing, I conclude that a substantive 
appeal pertaining to the issues of entitlement to service 
connection for prostate cancer and for peripheral neuropathy 
were not filed  in a timely manner.  

2.

For the Board to consider a veteran's claim, the veteran must 
submit evidence that the claim is well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim also requires more than just 
mere allegations that the veteran's service, or an incident 
which occurred therein, resulted in illness, injury, or 
death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service. 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's currently disability was incurred in 
service. 38 C.F.R. § 3.303(d).  

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).  The Court has held that a PTSD claim is well 
grounded where the veteran has "submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability". Patton v. West, 12 Vet. 
App. 272, 276 (1999), citing Cohen v. Brown, 10 Vet. App. 
128, 136-37 (1997). 

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD. Cohen, at 142 (citing Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The Board finds that the veteran has presented a well-
grounded claim for service connection for PTSD.  The clinical 
record contains a current diagnosis of PTSD.  A number of 
reports of evaluation and treatment -- including the report 
of the January 1996 VA examination and the January 1998 
report of the Vet Center therapist -- reflect this diagnosis.  
The veteran has provided statements and testimony of alleged 
stressors during wartime service.  Also, his claims folder 
contains a medical opinion to the effect that the veteran's 
current symptoms are related to PTSD.  

Even though the Board concludes that the veteran has 
presented a well-grounded claim for service connection for 
PTSD, a grant of benefits on the merits requires the 
following elements:  1) a current, clear medical diagnosis of 
PTSD, which is presumed to include both the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor; 2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Section 3.304(f) was amended in June 1999, effective from 
March 7, 1997, in response to the Court's decision in Cohen, 
as follows:  

Service connection for post- traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in- service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

In essence, under either the former or the current 38 C.F.R. 
§ 3.304(F), it must first be determined whether or not the 
veteran served in combat.  Then, if the veteran has been in 
combat, it must be determined whether the claimed inservice 
stressors are consistent with the circumstances, hardships, 
or conditions of the combat in which he participated.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, I note that this is a crucial factor 
in determining a veteran's entitlement as the outcome of this 
inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the BVA finds 
by clear and convincing evidence that a particular asserted 
stressful event did not occur.  Gaines, at 357  

Although the veteran's lay testimony as to in-service 
stressors suffices to well ground his claim, with respect to 
an adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence, Id.  

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record, 
and that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  Id, 358.  The Court has also held that combat status 
may be determined through the receipt of certain recognized 
military citations or other supportive evidence. Gaines, at 
359 (citing West v. Brown, 7 Vet. App, 70 (1994)).   The 
phrase "other supportive evidence" serves to provide an 
almost unlimited field of potential evidence to be used to 
"support" a determination of combat status.  Id.  

In the veteran's case, his military records show that he was 
in the Republic of Vietnam from June 1966 to May 1967.  He 
served with the 632d Ordinance company as well as the 74th 
Ordinance Supply Company at Cam Ranh Bay in the Republic of 
Vietnam.  Nothing from the veteran's service records show 
that he engaged in combat with the enemy.  

Moreover, combat activity could not be confirmed by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
formerly the U.S. Army and Joint Services Environmental 
Support Group.  The veteran has provided testimony to the 
effect that in about October 1966 after having been in the 
Vietnam for about 4 months, he was the victim of an enemy 
ambush.  However, the April 1998 report of USASCRUR reflects 
that despite a review of available unit histories, 
operational reports and lessons learned, was not able to 
verify that the veteran "experienced an enemy ambush or was 
involved in combat actions during October 1966 while on 
convoy from Cam Ranh Bay to Nha Trang...."  Accordingly, I 
find that the preponderance of the evidence is against the 
finding that the veteran was engaged in combat while he 
served in Vietnam.  

Another critical element in the veteran's case concerns 
whether in the veteran has a verifiable stressor.  A 
presumption now extended under Cohen, supra to the stressor 
in a current, clear medical diagnosis of PTSD is that the 
stressor is sufficient to cause PTSD.  Cohen, at 145.  The 
inquiry at this point is not ended because the diagnosis, and 
presumed sufficiency therein of the stressor, satisfies only 
the first element of 38 C.F.R. § 3.304(f).  Id.  There must 
also be evidence establishing the occurrence of the stressor; 
and an opinion by a mental health professional based on a 
post service examination.  Id.  

As noted above, the stressors that are not combat related 
must be independently verified by other sources.  The inquiry 
here includes what, if any, combat medals or decorations were 
awarded the veteran; what MOS the veteran had; when, if, and 
how other service personnel died, and the names of the 
deceased; whether any unit(s) to which the veteran was 
assigned actually engaged the enemy in combat.  In 
particular, it is noted that his military specialty was in 
supply and stock control.  The available service department 
evidence of the veteran's service [did] not indicate  that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation.  See Gaines, supra.  

The veteran has provided May 1996 statement identifying 
inservice stressors.  He reported that he served in the 74th 
Ordinance Supply Company at Cam Ranh Bay in the Republic of 
Vietnam.  He reported that after being in the country for 
about 4 months, about October 1966, he was the victim of an 
enemy ambush.  As stated, the veteran, while on a night 
convoy to deliver supplies, encountered an enemy attack on 
the highway en route to Nha Trang from Cam Ranh Bay.  The 
veteran stated that they received incoming mortar rounds, 
small arms fire and grenades.  Two of the men on the convoy 
were killed.  One was cut in half by a mortar round.  The 
other lost an arm.  In addition about 5 other people were 
injured.  The veteran reports that he was badly disturbed by 
the attack, and that since that time, he has suffered from 
anxiety and insomnia.  Furthermore, the veteran notes that 
upon his arrival in Vietnam, he began to have problems 
requiring treatment at the Cam Ranh Bay dispensary on almost 
a daily basis for the first month.  The veteran states that 
he was informed that he was under stress because of serving 
in Vietnam.  This was manifested by inability to sleep, 
worrying and jumpiness.  The veteran's stressor statement was 
forewared to the USASCRUR.  

An April 1998 statement reflects that the research conducted 
by the USASCRUR could not verify that the veteran experienced 
any enemy ambush during October 1966 while on a convoy from 
Cam Ranh Bay to Nha Trang.  However, it was noted that the 
enclosed extract of operational reports showed that Nha 
Trang, a location that the veteran identified, experienced 
two major attacks of sabotage over the reporting period from 
February 1, to April 30, 1967.  However, these dates do not 
coincide with the veteran's history that the ambush occurred 
in October 1966.  As noted above, the USASCRUR stated that it 
could not verify an enemy attack in that time period.  
Finally, it was noted that additional evidence was required 
in order to verify casualties.  USASCRUR stated in essence 
that casualty files are arranged alphabetically and that, for 
USASCRUR to perform research concerning casualties, a veteran 
must provide specific information.  He or she must include 
the individual's full name, complete unit designation to the 
company level, whether killed or wounded, and a brief 
description of the incident.  Due to the volume of records 
normally available, date spans of no more than seven days are 
preferred.  The records simply do not verify the veteran's 
claimed stressor.  

In view of the foregoing, the claimed combat stressor is not 
corroborated, and the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  

ORDER

The veteran did not perfect a timely appeal with respect to 
the issues of entitlement to service connection for prostate 
cancer and for peripheral neuropathy.  The appeal as to these 
issues is dismissed.  

Service connection for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


